Allowable Subject Matter
Claims 11-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or clearly suggest the limitations stating:
 “enlarging the first recess and the second recess to extend into the AlGaN semiconductor layer in a second etching step, wherein the second etching step is performed by using the fluorine-containing etchant and applying a second bias power that is greater than the first bias power, wherein the fluorine-containing etchant etches the AlGaN semiconductor layer at an etching rate of 1000 to 1500 angstrom/min; 
forming a source contact and a drain contact in the first recess and the second recess respectively, wherein the source contact includes an upper portion over an upper surface of the silicon-containing insulating layer forming a passivation layer to cover the source contact and the drain contact, wherein the passivation layer includes a first portion embedded in the source contact and a second portion embedded in the drain contact” as recited in claim 11.
Chen et al. (PG Pub. No. US 2013/0015460 A1) teaches enlarging a first recess and a second recess to extend into an AIGaN semiconductor layer in a second etching step (¶ 0028, 0041: etch process enlarges openings 115 to form openings 112 extending into 106), and forming a source contact and a drain contact (¶¶ 0044-0045: source/drain intermetallic compound 118) in the first recess and the second recess respectively (fig. 14:118 formed in 112), wherein the source contact includes an upper portion over an upper surface of the silicon-containing insulating layer (fig. 14:118 extends an upper portion over upper surface of 109).
Zhang et al. (PG Pub. No. US 2016/0111329 A1) teaches forming recesses in a silicon-containing insulating layer (¶ 0063: 104, analogous to 109 of Chen) by etching with a fluorine-containing etchant 
Okamoto et al. (PG Pub. No. US 2015/0048419 A1) teaches optimizing a bias power for etching trenches in a GaN layer stack (¶¶ 0059-0061 & fig. 5).
However, none of Chen, Zhang, or Okamoto teaches enlarging recesses in an AlGaN semiconductor layer using fluorine-containing etchant at an etching rate of 1000 to 1500 angstrom/min, as required by independent claim 11.
Okamoto et al. (PG Pub. No. US 2013/0214287 A1) teaches etching recesses in AlGaN layer 31 at an etching rate of 10 nm/min (¶ 0140 & fig. 10B), and Yu et al. (PG Pub. No. US 2015/0056766 A1) teaches etching recesses in an AlGaN layer with fluorine-containing etchant (¶ 0044 & fig. 4D).  However, neither Okamoto nor Yu teaches an etching rate of 1000 to 1500 angstrom/min.
Claims 12-22 depend on claim 11 and are allowable for implicitly including the allowable subject matter above.
In light of these limitations in the claims (see Applicant’s fig. 1C, fig. 3 3 & ¶¶ 0025-0029 of the instant specification), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894